UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4603



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOSEPH ANTHONY CLARK, a/k/a Pepe, a/k/a Joseph Louis Clark,
a/k/a Joseph Clark,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00231-WLO)


Submitted:   February 22, 2008             Decided:   March 3, 2008


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


A. Wayne Harrison, Sr., LAW OFFICES OF A. WAYNE HARRISON,
Greensboro, North Carolina, for Appellant.     Anna Mills Wagoner,
United States Attorney, Sandra J. Hairston, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joseph   Anthony     Clark    pled     guilty    to   conspiracy    to

distribute five kilograms or more of cocaine, in violation of 21

U.S.C. § 846 (2000).         The district court sentenced him as a career

offender to 360 months of imprisonment, the bottom of the advisory

sentencing      guideline      range.        Clark     appeals      his   sentence,

challenging his career offender designation, the imposition of an

obstruction of justice enhancement, the absence of an acceptance of

responsibility adjustment, and the reasonableness of his sentence.

We affirm.

              Appellate courts review sentences imposed by district

courts   for    reasonableness,          applying    an     abuse   of    discretion

standard.      Gall v. United States, 128 S. Ct. 586, 597-98 (2007);

United States v. Pauley, 511 F.3d 468, 473-74 (4th Cir. 2007).

When sentencing a defendant, a district court must: (1) properly

calculate the guideline range; (2) determine whether a sentence

within that range serves the factors set out in 18 U.S.C.A.

§   3553(a)    (West   2000    &   Supp.    2007);    (3)     implement    mandatory

statutory limitations; and (4) explain its reasons for selecting a

sentence.      Pauley, 511 F.3d at 473; United States v. Green, 436

F.3d 449, 455-56 (4th Cir. 2006).                “A sentence within the proper

Sentencing Guidelines range is presumptively reasonable.”                    United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007); see Rita v.

United   States,       127    S.   Ct.    2456,     2462-69    (2007)     (upholding


                                         - 2 -
presumption of reasonableness for within-guidelines sentence).

This presumption can only be rebutted by showing that the sentence

is unreasonable when measured against the § 3553(a) factors.

United States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006),

cert. denied, 127 S. Ct. 3044 (2007).

            Clark first asserts that the district court erred in

classifying him as a career offender because his second degree

robbery conviction was one day more than fifteen years before

commencement of the instant offense and, therefore, was too old to

count as a predicate offense for career offender purposes.                  We

disagree. Under U.S. Sentencing Guidelines Manual (“USSG”) § 4A1.2

(2006), any sentence of imprisonment exceeding one year and one

month that resulted in the defendant being incarcerated for a

period of time within fifteen years of the commencement of the

instant    offense   may   be   properly    considered   in   designating    a

defendant as a career offender.       USSG § 4A1.2(e)(1); USSG § 4B1.2

cmt. n.3 (stating that § 4A1.2 applies to counting of convictions

under § 4B1.1).      In calculating the fifteen-year time period, the

guidelines direct the use of the date of a defendant’s last release

following parole revocation.       USSG § 4A1.2(k)(2)(B)(I); see United

States v. Kirby, 921 F.2d 254, 256 (10th Cir. 1990) (stating that

fifteen-year period commenced on date defendant was released on

parole).    Applying these standards to the facts of this case, we




                                    - 3 -
conclude that the district court properly relied on Clark’s second

degree robbery conviction to classify Clark as a career offender.*

            Next, Clark asserts that he should have received a

downward adjustment for acceptance of responsibility.            However, a

defendant    generally    is   not    eligible   for   the    acceptance   of

responsibility adjustment under USSG § 3E1.1 when he receives an

upward adjustment for obstruction of justice under USSG § 3C1.1.

United States v. Hudson, 272 F.3d 260, 263 (4th Cir. 2001).                The

defendant has the burden of showing that his circumstances are

extraordinary.      Id.   We find that Clark failed to demonstrate

extraordinary facts warranting application of an acceptance of

responsibility adjustment.

            Finally, Clark argues that his 360-month sentence is

unreasonable.    Our review of the record leads us to conclude that

the district court did not abuse its discretion in sentencing

Clark.   See Gall, 128 S. Ct. at 597-98.               The court properly

calculated    the   guideline        range,   appropriately    treated     the

guidelines as advisory, and considered the § 3553(a) factors.              See

Pauley, 511 F.3d at 473.       Moreover, Clark’s 360-month sentence is

the bottom of the advisory guideline range and is below the

statutory maximum sentence of life imprisonment.             See 21 U.S.C.A.

§ 841(b)(1)(A) (West 1999 & Supp. 2007).            Neither Clark nor the


     *
      Because the district court properly classified Clark as a
career offender, his challenge to the court’s application of the
obstruction of justice enhancement is moot.

                                      - 4 -
record suggests any information so compelling as to rebut the

presumption   that   a   sentence    within   the   properly    calculated

guideline range is reasonable.       See Allen, 491 F.3d at 193.     Thus,

the sentence is reasonable.

          Accordingly, we affirm Clark’s sentence.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                    - 5 -